Citation Nr: 0715412	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  07-09 198	)	DATE
	)
	)


THE ISSUE

Whether a July 29, 2005, Board of Veterans' Appeals (Board) 
decision, which addressed claims of entitlement to an 
increased rating for disability characterized as gunshot 
wound to the left thigh and entitlement to a waiver of 
recovery of overpatment of VA compensation benefits, to 
include the issue of whether the overpayment was properly 
created, should be revised or reverserd, on the basis of 
clear and unmistakable error (CUE). 



REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


FINDINGS OF FACT

1.  The veterant filed a motion with the Board of Veterans' 
Appeals (Board) in January 2007 seeking the Board's review of 
a July 25, 2005, Board decision to determine whether that 
decision involved clear and unmistakable error (CUE).

2.  The Board received notice on April 4, 2007, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the Juy 25, 2005, decision to determine 
whether that decision involved clear and unmistakable error 
should be dismissed.  38 C.F.R. § 20.1404(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2006), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	M. E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2006).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

